DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment Acknowledgement
2. 	The Preliminary Amendment filed on 09/30/2020, has been acknowledged and considered by the examiner. 

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach the followings. However, the found references fail to teach, suggest or disclose the unique claimed limitations and features cited from the independent claims 1, 18 and 19, as filed on 09/30/2020, i.e., An apparatus, comprising: one or more processors configured to: perform voice communications over one or more wireless local area networks, via one or more wireless radios; communicate, via one or more wireless radios, with a first network using a first cellular radio access technology (RAT); communicate, via one or more 
	Firstly, Baboescu et al. (Patent No. US 10,326,615), at best, teaches a device for facilitating cellular-wireless local area network (WLAN) interworking may include at least one processor circuit. The processor circuit may be configured to receive a packet including a first tunnel identifier and addressed to a user equipment (UE). The processor circuit may be configured to identify a radio bearer associated with the first tunnel identifier, where the radio bearer is configured to facilitate transmission of the packet to the UE via cellular communications. The processor circuit may be configured to determine whether the radio bearer has been offloaded over a WLAN. The processor circuit may be configured to, when the radio bearer has been offloaded over the WLAN, identify a second tunnel identifier mapped to the radio bearer, encapsulate the packet based on the second tunnel identifier, where the 
 	Baboescu does not teach, suggest or disclose the claimed limitations and features cited from the independent claims 1, 18 and 19 above.
 	Secondly, Singh et al. (Publication No. US 2016/0234749), at best, teaches techniques and systems relating to a mobile device that initiates handovers from short-range networks to long-range networks. A mobile device includes one or more radios that communicate using a plurality of radio access technologies (RATs) including a cellular RAT and a short-range RAT. The mobile device stores an indication that the cellular RAT is a preferred RAT for a communication session. The mobile may establish the communication session using the preferred RAT, and in response to determining that a quality of the preferred RAT fails to satisfy a set of quality criteria, may request that the communication session use the short-range RAT. In some embodiments, the mobile device analyzes average packet error rate for the communication session and in response to the average packet error rate satisfying a threshold, requests that the communication session use the cellular RAT.
 	Singh, however, does not teach, suggest or disclose the claimed limitations and features cited from the independent claims 1, 18 and 19 above.
Zetterlund et al. (Publication No. US 2021/0136633), at best, teaches when a user equipment is roaming in a visited network, mid-call handover from VoWiFi to VoLTE is controlled by policies enforced in the user equipment and the home network. An inter-operator policy and a subscription policy are stored in the home network and a user equipment policy is stored in the user equipment. The roaming user equipment registers in a visited network. Later, when mid-call handover to VoLTE on the visited network is desired, and also permitted by its user equipment policy, the user equipment sends a request containing a call-specific identifier which the responsible network entity in the home network compares with the registered handover parameter having regard to the inter-operator and subscription policies. If compliance with the policies is found, then the mid-call handover is proceeded with.  
 	Zetterlund fails to teach, suggest or disclose the claimed limitations and features cited from the independent claims 1, 18 and 19 above.
 	As such, the references above, either taken alone or in combination, fail(s) to teach, suggest or disclose the unique claimed limitations and features cited from the independent claims 1, 18 and 19 above and thus the corresponding dependent claims 2-17 and 20 as filed on 09/30/2020.
 	Therefore, claims 1-20 are deemed allowed.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUY C HO/Primary Examiner, Art Unit 2644